DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims

In response to the correspondence received 6/3/22:
Claims 19 - 30 are pending in the application.  
Claim 19 has been amended.  
Claims 1 - 18 are cancelled.  
The rejections under 35 U.S.C. 102 (b) are upheld.  
The rejections under 35 U.S.C. 103 (a) are upheld.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 – 23 and 25 – 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20050106392 A by Sano et al. hereinafter “Sano” and as evidenced by the NPL documents titled TDS Voranol 3000M polyol, Dow Chemical, Form No. 109-52341-0819, 2022 and Vorante T-80 Isocyanate, Dow Chemical, 2022.  

Sano is directed to heat-accumulating materials, compositions, film, sheet, laminate, composite fiber, cloth and molded articles made therefrom [0001].  

Regarding claims 19 – 23 and 25 - 28, Sano discloses a composition at Example 100 of a urethane foam comprising a polyol (Dow 3000 / polyfunctional monomer), a polyisocyanate (Dow T-80 / linker), foaming agent (water), amine based catalyst, tin based catalyst (Nitto T-9), cell stabilizer and a heat-accumulative material (phase change material) polystearyl methacrylate [0374 – 0383].  The composition was cured into a foam (Table 19).  The heat-accumulative material (phase change material) transitions from solid to liquid at 38C [0307].  The melting point temperature was examined as equivalent to the phase transition temperature.  
From the two NPL documents from Dow Chemical, 3000M polyol is a polypropylene glycol diol (type of polyether polyol) and T-80 is a mixture of 2,4 and 2,6 toluene diisocyanate (TDI).  TDI is a diisocyanate.  

Addressing the amendment to claim 19, the linker component (diisocyanate) will react preferentially with the polyfunctional monomer (polyol) and water (foaming agent) (components that comprise hydroxyl groups) to form a polyurethane foam.  The polyiisocyanate reacts with both the polyfunctional monomer (polyol) and water simultaneously.  Table 19 shows that the composition of Example 100 was cured to a molded article with a heat accumulative material (phase change material) content of 30%.  

Claims 19 – 25 and 27 – 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20090199994 A1 to Ryotaro, Amano hereinafter “Ryotaro”.  

Ryotaro is directed to compositions for heat-storage object formation [0001].  

Regarding claims 19 – 25 and 27 – 28, Ryotaro teaches a composition, Example 3-1 comprising methyl palmitate (phase change material has a phase change temperature = 30C), surfactant, polyester polyol condensate 3-A( polyol / polyfunctional monomer), isocyanate 3-A (HMDI = HDI / linker) and a reaction accelerator (dibutyltin dilaurate). These compositions are laminated via an adhesive onto a polyurethane foam [0328].  

Addressing the amendment to claim 19, the linker component (HDI / diisocyanate) will react preferentially with the polyfunctional monomer (polyester polyol condensate / polyol) to form a polyurethane.  Table 3-2 shows that the composition of Example 3-1 was cured to a molded article with a heat accumulative material (phase change material) content of 70%.  

The phase change material methyl palmitate is an alkyl ester of a fatty acid, palmitic acid.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29 – 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050106392 A by Sano et al. hereinafter “Sano” and as evidenced by the NPL documents titled TDS Voranol 3000M polyol, Dow Chemical, Form No. 109-52341-0819, 2022 and Vorante T-80 Isocyanate, Dow Chemical, 2022.  

Regarding the limitations of the independent claim, refer to paragraphs 5 – 9 supra.  

As to claims 29 – 30, Sano teaches that various additives may be added to the compositions such as foaming agents, antimicrobial agents, antifungal agents and flame retardants [0128].  Therefore, it would have been obvious to the skilled artisan to include an antimicrobial and/or a fire/flame retardant as the addition of these materials are directly taught by Sano.  

Claims 29 – 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20090199994 A1 to Ryotaro, Amano hereinafter “Ryotaro”.   

Regarding the limitations of the independent claim, refer to paragraphs 11 - 14 supra.  

As to claims 29 – 30, Ryotaro teaches that various additives may be added to the compositions such as foaming agents, leveling agents and flame retardants [0212].  Therefore, it would have been obvious to the skilled artisan to include a fire/flame retardant as the addition of these materials are directly taught by Ryotaro.  

Response to Arguments

Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive.  Applicant argues, for both rejections, that Sano and Ryotaro lack the amended limitation of “cross-linking the linker component to at least one of the phase change material and the polyfunctional monomer”.  This is not persuasive as outlined in paragraphs 9 and 13 supra.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prevents release of any PCM) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										7/16/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759